Citation Nr: 1730160	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder to include due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1962 to February 1970, to include service in the Republic of Vietnam.  His active duty was followed by a period of unverified reserve service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In May 2012, February 2013, and September 2016, the Board remanded the above claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal was last remanded in September 2016 to provide the Veteran with a VA examination to obtain a needed medical opinion as to the origins or etiology of his respiratory disorder.  However, while the appeal was in remand status the Veteran did not report for his VA examination.

However, a copy of the letter providing the Veteran with notice of this VA examination is not of record.  Moreover, in March 2017 the Veteran notified VA that he had not received notice of the Veteran and he was willing to show for the needed VA examination.  Therefore, the Board finds that it will once again remand the appeal to provide the Veteran with the VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2014).  In this regard, notice of the VA examination should be provided to the Veteran at his last address of record.  See 38 C.F.R. § 3.1(q) (2016) (notification for VA purposes is a written notice sent to the claimant's last address of record).  The notice letter should also notify the Veteran that if he fails to show for the examination his claim will be denied.  See 38 C.F.R. § 3.655(b) (2016).  A copy of his notice letter should be associated with the claims file. 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-November 2016 treatment records from the Martinez VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his in-service and post-service respiratory problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  The AOJ should undertake any other outstanding development required by M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled Developing Claims for Service Connection for Asbestos-Related Diseases and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled Service Connection for Disabilities Resulting from Exposure to Asbestos.

5.  Schedule the Veteran for a VA respiratory examination to determine whether he has a current respiratory or pulmonary disorder, to include asthma, due to in-service exposure to asbestos or other toxic chemicals in service. 

Notice of the VA examination should be provided to the Veteran at his last address of record.  The notice letter should also notify the Veteran that if he fails to show for the examination his claim will be denied.  A copy of his notice letter should be associated with the claims file.

If the Veteran does not again show for the VA examination, the examiner should provide answers to the below questions based on a review of the record on appeal.

The examiner should review the claims folder prior to examination.  The examiner is asked to address the following:

a) Specify all currently diagnosed pulmonary disabilities, to include asthma. 

The physician should specifically state whether the Veteran has any indication of pleural plaques indicative of asbestos exposure and whether he has asbestosis.

b) State whether it is at least as likely as not that any current pulmonary disorder is related to the Veteran's active service, including exposure to asbestos or other toxic chemicals to include the herbicides he is presumed to have been exposed to due to his service in the Republic of Vietnam. 

The examiner should discuss the Veteran's United States Navy service and his post-service employment history.

c) Indicate whether it is at least as likely as not that that any current pulmonary disorder is caused by the Veteran's service-connected disabilities to include hypertension, cerebrovascular accident with hemiparesis of the left upper and lower extremities, ischemic heart disease, and diabetes mellitus, type II. 

d) Indicate whether it is at least as likely as not that that any current pulmonary disorder is aggravated (made permanently worse or increased in severity) by the Veteran's service-connected disabilities to include hypertension, cerebrovascular accident with hemiparesis of the left upper and lower extremities, ischemic heart disease, and diabetes mellitus, type II.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) which includes notice of, among other things, 38 C.F.R. § 3.655(b).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

